Citation Nr: 1826333	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-18 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for obstructive sleep apnea (OSA).

2. Entitlement to service connection, to include on a secondary basis, for a skin disorder.

3. Entitlement to a total disability rating by reason of individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By way of background, a March 2016 rating decision by the RO found that the issue of TDIU was reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a review of the record reflects that further development is necessary prior to appellate consideration.  

First, the Board turns to the Veteran's claimed OSA.  In a statement dated in March 2018, the Veteran, through his attorney, raised a new theory of entitlement, i.e., OSA secondary to service-connected PTSD.  Developmental actions on a secondary theory of entitlement have not yet been taken.  As such, a remand is appropriate to address this new theory of entitlement.  

Second, the Board turns to the Veteran's claimed skin disorder.  In a statement dated in May 2016, the Veteran indicated that she has experienced skin disorders in and since service.  Treatment records spanning from March 1996 to December 2012 reflect a history of prescribed medicating cream, e.g., Hydrocortisone, to alleviate symptoms.  Treatment records dated in March 2006 reflect that the Veteran's chronic skin disorder is likely due to, in pertinent part, excessive sweating episodes caused by the Veteran's psychiatric medication.  

In light of the foregoing, the Board finds that remand is appropriate in this case to obtain an addendum opinion as to whether the Veteran's variously diagnosed skin disorders are proximately due to or aggravated by her psychiatric medication.  

Lastly, the Board finds that it must remand the issue of entitlement to a TDIU as inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of the Veteran's diagnosed OSA.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a. Whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's OSA is caused by, or otherwise etiologically related to military service.

In rendering any opinion, the examiner should consider the statements by the Veteran suggesting continuity of symptomatology, i.e., sleep disturbance in and since service, and the explanation regarding lack of documentation in service. 

b. Whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's OSA is proximately due to or aggravated by the Veteran's service-connected PTSD.

In rendering any opinion, the examiner should consider the March 2013 medical literature submitted by the Veteran.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Arrange for the examiner who conducted the September 2015 VA examination, if available, to prepare an addendum opinion as to the nature and etiology of the Veteran's claimed skin disorders, and if deemed necessary, conduct new examination of the Veteran.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a. Whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's skin disorders are proximately due to or aggravated by the Veteran's psychiatric medication.

In rendering any opinion, the examiner should consider the March 2006 treatment record suggesting skin conditions are due to excessive sweating caused by the Veteran's psychiatric medication.  

3. Thereafter, readjudicate the issues remaining on appeal, including consideration of TDIU.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and her representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

